LATTIMORE, J.
Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
We find in the record no bills of exception. We have carefully examined the facts. Appellant, in company with three other young people, drive quite a distance on a public .road. At some point on the journey he produced a bottle of whisky, of which each of the others partook. We have no doubt of the sufficiency of the testimony to support the judgment of conviction. It is expressly provided by our statute that a cotransporter of liquor is not an accomplice in such sense as that a conviction cannot be had upon his uncorroborated testimony. Each of the three young people in the car with appellant testified to his transportation of the liquor in question.
The judgment will be affirmed.